 

Exhibit 10.1

 

 

ADDENDUM AND AMENDMENT TO SEPARATION LETTER

This ADDENDUM AND AMENDMENT TO SEPARATION LETTER (this “Addendum”) is made and
entered into as of this 20th day of March, 2019 by and between Michaels Stores,
Inc. (the “Company”), The Michaels Companies, Inc. (“Parent”), and Carl Rubin
(the “Executive” and, collectively with the Company and Parent, the
“Parties”).  Capitalized terms that are used herein but not defined will have
the meanings ascribed to such terms in the separation letter agreement entered
into between the parties on February 27, 2019 (the “Separation Letter”).

RECITALS

WHEREAS, pursuant to Section 5 of the Separation Letter, the Executive and
Parent agreed to work together in good faith during the Transition Period to
determine the treatment of the Executive’s Equity Awards; and

WHEREAS, the Parties now wish to confirm the terms relating to the Executive’s
separation concerning the treatment of the Executive’s Equity Awards and certain
other matters relating to the Executive’s separation.

NOW THEREFORE, in consideration of the foregoing and the mutual promises, terms,
provisions and conditions set forth in this Addendum, the Parties hereby agree
to supplement and amend the Separation Letter as follows:

1. Section 5 of the Separation Letter shall be deleted and replaced with the
following:

“5.Equity Awards.

(a)You acknowledge and agree that Exhibit A sets forth each stock option,
restricted stock, restricted stock unit, and any other equity incentive award
granted to you under Parent’s long-term incentive plans as of the date hereof
(collectively, the “Equity Awards”).  You further acknowledge and agree that
some portion or all of the Equity Awards have vested prior to the date hereof
according to their terms and that you have previously exercised certain portions
of the vested stock options.

(b)You and Parent agree that, as of the Separation Date, you will vest in that
portion of each Equity Award granted on September 30, 2015 (the “September 2015
Awards”) and September 14, 2016 (the “September 2016 Awards”) that would
otherwise vest, respectively, on September 30, 2019 and September 14, 2019 were
you to remain in continuous employment with the Company through such date, pro
rated in the case of each grant based on the number of days you were employed
with the Company beginning September 30, 2018 (in the case of the September 2015
Awards) and September 14, 2018 (in the case of the September 2016 Awards) and
ending on the Separation Date.

(c)You and Parent agree that, with respect to the portion of each stock option
set forth on Exhibit A that is vested and unexercised as of the Separation Date,
taking into account the additional vesting set forth in Section 5(b) above, (i)
sixty-two and

 

--------------------------------------------------------------------------------

 

 

one-half percent (62.5%) of each such vested and unexercised portion will remain
exercisable until the earlier of the second anniversary of the Separation Date
and the expiration date of such stock option under Parent’s long-term incentive
plans and the award agreement evidencing such stock option grant (the
“Expiration Date”); and (ii) the remaining thirty-seven and one-half percent
(37.5%) of each such vested and unexercised portion will remain exercisable
until the earlier of the date that is sixty (60) days following the Separation
Date and the Expiration Date.

(d)You and Parent agree that any portion of each Equity Award that is unvested
as of the Separation Date, taking into account the additional vesting set forth
in Section 5(b) above, will automatically terminate on the Separation Date for
no additional consideration.  You and Parent further agree that any stock option
set forth on Exhibit A that has not been exercised as of the relevant final
exercise date set forth in Section 5(c) above will automatically terminate on
such final exercise date for no additional consideration.

(e)You acknowledge and agree that, except as expressly set forth in this Section
5, all vesting of the Equity Awards will cease as of the Separation Date and the
Equity Awards will be treated in accordance with the terms of Parent’s long-term
incentive plans and the award agreements evidencing the Equity Awards.  For the
avoidance of doubt, in the event of any inconsistency between such plans or
agreements and this Section 5, the terms of this Section 5 hereof shall govern.”

2. A new Section 3(e) shall be added as follows:

“(e)The Company will pay directly your reasonable legal fees, in an amount up to
$40,000, incurred in connection with the negotiation of this Agreement.  Within
two (2) weeks following the Separation Date, your legal counsel must submit to
the Company with reasonable documentation and substantiation for the same all
legal fees incurred up to the maximum in connection with the negotiation of this
Agreement.  The Company will then pay your legal counsel directly for any such
expenses within thirty (30) days of receiving such statement pursuant to its
regular business practice.”

3. Section 7(e) of the Separation Letter shall be deleted and replaced with the
following:

 

“(e)Subject to Section 8(g), you acknowledge and agree you will not disparage or
criticize the Company, its Affiliates, their business, their management or their
products or services, or any of the Released Parties (as defined in Section 8(a)
below) and that you will not otherwise do or say anything that could disrupt the
good morale of employees of the Company or any of its Affiliates or harm the
interests or reputation of the Company or any of its Affiliates.  The Company
agrees to (i) instruct its directors and executive officers not to disparage you
to third parties and (ii) not disparage  you in authorized corporate
communications to third parties; provided, that nothing herein shall or shall be
construed or interpreted to prevent or impair the Company or its directors and
executive officers from making public comments, such as in media interviews,
which

2

 

--------------------------------------------------------------------------------

 

 

include good faith, candid discussions or acknowledgements regarding the
Company’s performance or business.  Notwithstanding the foregoing, nothing in
this Section 7(e) shall prevent either you or any of the Company’s directors and
executive officers from testifying truthfully in any legal or administrative
proceeding where such testimony is compelled or requested, or from otherwise
complying with applicable legal requirements.”

 

4. Exhibit A to the Separation Letter shall be deleted and replaced with the
following:

EXHIBIT A

EQUITY AWARDS

(Assumes a Separation Date of April 1, 2019 and that no stock options are
exercised between March 19, 2019 and the Separation Date).

Date of Grant

Type of Award

Number of Shares Granted Under Equity Award

Shares Vested as of April 1, 2019

Shares Unvested and Forfeited as of April 1, 2019

3/18/2013

Restricted shares

39,088

39,088

0

3/18/2013

Restricted shares

295,200

295,200

0

9/30/2015

Restricted shares

50,505

44,209

6,296

9/14/2016

Restricted stock units

69,735

44,373

25,362

3/31/2017

Restricted stock units

74,438

37,219

37,219

3/29/2018

Restricted stock units

84,559

21,140

63,419

 

Date of Grant

Type of Award

Number of Shares Granted Under Equity Award

Exercise Price

Outstanding Options Vested and Unexercised as of April 1, 2019

Options Unvested and Forfeited as of April 1, 2019

Tranche 1: Number of Options Required to be Exercised in 60 Days

Tranche 1: Exercise Deadline

Tranche 2: Number of Options Required to be Exercised in 2 Years

Tranche 2: Exercise Deadline

3/18/2013

Non-qualified stock options

1,845,000

$13.86

1,351,211*

 

0

506,704

 

5/31/2019

 

844,507

3/18/2021**

9/30/2015

Non-qualified stock options

252,525

$23.10

221,046

31,479

82,892

5/31/2019

138,154

4/1/2021

9/14/2016

Non-qualified stock options

348,675

$23.90

221,863

126,812

83,199

5/31/2019

138,664

4/1/2021

3/31/2017

Non-qualified stock options

446,628

$22.39

223,314

223,314

83,743

5/31/2019

139,571

4/1/2021

3/29/2018

Non-qualified stock options

507,354

$19.71

126,839

380,515

47,565

5/31/2019

79,274

4/1/2021

 

*Reflects that 493,789 options granted under this award have been exercised as
of April 1, 2019.

**Options expire on last day of their original term.

 

 

 



3

 

--------------------------------------------------------------------------------

 

 

5. The Executive acknowledges and agrees that the benefits to be provided to him
in this Addendum (collectively, the “Additional Benefits”) are subject to his
meeting in full his obligations hereunder, under the Separation Letter, and
pursuant to the Continuing Obligations, and to his signing, returning, and not
revoking the bring-down release of claims attached as Schedule A hereto by the
time period specified therein.

6.Except as expressly modified herein, all of the terms and conditions of the
Separation Letter shall remain in full force and effect and are hereby ratified
and affirmed.  This Addendum embodies the entire agreement between the parties
with respect to supplementing and amending the Separation Letter and supersedes
all prior communications (including electronic mail), agreements and
understandings, whether written or oral, with respect to the same.

 

[Remainder of page intentionally left blank.]

 



 



4

 

--------------------------------------------------------------------------------

 

 

MICHAELS STORES, INC.

By:/s/ Michael J. Veitenheimer                   

Name:Michael J. Veitenheimer

Title:EVP and General Counsel

THE MICHAELS COMPANIES, INC.

By:/s/ Michael J. Veitenheimer                   

Name:Michael J. Veitenheimer

Title:EVP and General Counsel

 

 

 

Accepted and agreed:

Signature:/s/ Carl Rubin

Carl Rubin

Date:  3/20/19



 



 

--------------------------------------------------------------------------------

 

 

Schedule A

Bring-Down Release of Claims

 

1. For and in consideration of the Additional Benefits, which are conditioned on
this release of claims (this “Bring-Down Release of Claims”), and to which I am
not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company, its subsidiaries and other Affiliates
and all of their respective past, present and future officers,
directors,  shareholders, employees, employee benefit plans, agents, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns and all others connected with any of them (all of the
foregoing, the “Released Parties”) both individually and in their official
capacities, from any and all causes of action, rights or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the Separation Date, in any way related to, resulting from,
arising out of or connected with my employment by the Company or any of its
subsidiaries or other Affiliates or the termination of that employment or
pursuant to any federal, state or local law, regulation or other requirement
(including without limitation Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, and the wage and hour, wage payment, and fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other Affiliates, each as amended from
time to time).

2. Excluded from the scope of the Release of Claims is (i) any claim arising
under the terms of the Separation Letter or the Addendum after the effective
date of this Bring-Down Release of Claims and (ii) any right of indemnification
or contribution that I have pursuant to the articles of incorporation or by-laws
of the Company.

3. I hereby represent, warrant and agree that the Separation Letter and the
Addendum set forth in full all compensation due to me, whether for services
rendered by me to the Company, its subsidiaries and other Affiliates, or
otherwise, through the Separation Date and that, exclusive only of the Company’s
provision to me of the severance benefits and Additional Benefits in accordance
with the terms and conditions set forth, respectively, in Section 3 of the
Separation Letter and in the Addendum, no further compensation of any kind shall
be due to me from the Company or any of the other Company Released as a result
of my employment now ending.

4. This Bring-Down Release of Claims creates legally binding obligations and I
acknowledge that I am hereby advised by the Company to seek the advice of an
attorney prior to signing it.

5. In signing this Bring-Down Release of Claims, I acknowledge my understanding
that I may consider the terms of this Bring-Down Release of Claims for up to
twenty-one (21) days from the date I receive it, provided that I sign and return
it to the Company no later than the twenty-first (21st) day after such receipt
and no earlier than the

 



 

--------------------------------------------------------------------------------

 

 

Separation Date.  I acknowledge that I will have had sufficient time to consider
this Bring-Down Release of Claims, and to consult with an attorney, if I wished
to do so, or to consult with any other person of my choosing before signing; and
that I am signing this Bring-Down Release of Claims voluntarily and with a full
understanding of its terms.  I further acknowledge that, in signing this
Bring-Down Release of Claims I have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Bring-Down Release of Claims. 

6. Nothing in this Bring-Down Release of Claims shall be construed to prohibit
me from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other personal relief in any such charge,
investigation or proceeding, or in any related complaint or lawsuit, filed by me
or by anyone else on my behalf.  Nothing in this Bring-Down Release of Claims,
the Employment Agreement, the Separation Letter, or any agreements containing
restrictive covenants to which I am bound limits, restricts or in any other way
affects my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.

7. Capitalized terms that are used in this Bring-Down Release of Claims but not
defined will have the meanings ascribed to such terms in the separation letter
agreement entered into between me, Michaels Stores, Inc. (the “Company”), and
The Michaels Companies, Inc. (“Parent”) on February 27, 2019 (the “Separation
Letter”) or the Addendum and Amendment to Separation Letter entered into between
me, the Company, and Parent on March ___, 2019 (the “Addendum”), as appropriate.

I understand that, if the terms of this Bring-Down Release of Claims are
acceptable to me, I must sign, date and return it to Michael Veitenheimer within
twenty-one (21) days following the date hereof and no earlier than the
Separation Date.  I understand that I may revoke this Bring-Down Release of
Claims at any time within seven (7) days of the date of my signing it by
notifying Michael Veitenheimer in writing (including by email at
veitenhm@michaels.com) of my revocation within that period.  If I do not revoke
this Bring-Down Release of Claims, then, on the eighth (8th) day following the
date that I sign it, this Bring-Down Release of Claims shall take effect as a
legally binding agreement between me, the Company, and Parent on the basis set
forth above.

[Remainder of page intentionally left blank.]



 



 

--------------------------------------------------------------------------------

 

 

MICHAELS STORES, INC.

By:______________________________

Name:

Title:

THE MICHAELS COMPANIES, INC.

By:______________________________

Name:

Title:

 

 

 

Accepted and agreed:

Signature:____________________________

Carl Rubin

Date:  ____________________________

 

 

 

--------------------------------------------------------------------------------